DISMISS; Opinion Filed June 26, 2014.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00173-CV

                  HICKS ACQUISITION COMPANY II INC., Appellant

                                               V.

                    R.R. DONNELLEY & SONS COMPANY, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-03679

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Evans, and Lewis
                                  Opinion by Justice Evans
       Having settled all issues, the parties have filed a joint motion to dismiss the appeal. See

TEX. R. APP. P. 42.1(a). We grant the motion and dismiss the appeal. See id.




                                                    /David Evans/
                                                    DAVID EVANS
140173F.P05                                         JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

HICKS ACQUISITION COMPANY II                          On Appeal from the 116th Judicial District
INC., Appellant                                       Court, Dallas County, Texas
                                                      Trial Court Cause No. DC-13-03679.
No. 05-14-00173-CV         V.                         Opinion delivered by Justice Evans.
                                                      Justices Fillmore and Lewis participating.
R.R. DONNELLEY & SONS COMPANY,
Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that each party bear its own costs of this appeal.


Judgment entered this 26th day of June, 2014.




                                                –2–